McCARTY, J.
(dissenting).
While there is a difference in the phraseology of the instruction (No. 15) given in this case and that of the instruction requested in the Jensen Case, 44 Utah, 100,138 Pac. 1185, yet the two instructions, as I rule of law. read them, declare the same
Instruction No. IB Given in This Case.
“You are instructed that, if you find from the evidence in this case that at the time and place of the accident in question the plaintiff was not on or dangerously near the track, hut was standing sufficiently clear thereof and showing no disposition to go upon the track or get dangerously near it, the operators of the train in question would not be required in the exercise of reasonable and ordinary care to anticipate that she would, go upon the track, get dangerously near, or attempt to cross it, hut would he entitled to proceed upon the assumption that she would remain where she was. And, if you find from the evidence that she did approach dangerously near to the track or attempt to cross the same after the train was so close to her that it could not he stopped in the exercise of reasonable and ordinary care, your verdict must he *407for the defendant, unless you find that some other act or omission of the defendant or its servants alleged in the' complaint, operating independently of any negligent act of the plaintiff, was the cause of the accident.”
(Italics mine.)
*406Instructed Requested in the Jensen Case.
“The engineer had a right to assume , that Clarence Jensen was in possession of his senses and faculties, and that, as a reasonable person, he would step out of the way of harm before the engine reached him, and said engineer was under no duty to attempt to stop his train until it was otherwise apparent to him. If you should find from the evidence that Clarence Jensen was walking down between the tracks operated by the Western Pacific Railroad Company and that operated by the defendant, and that suddenly, when the train of the defendant was within six, eight, or ten feet of him, he stepped in front of said train, and that he was there run over and killed by said engine, then you are instructed that the defendant is entitled to a verdict.” (Italics mine.)
*407Tbe doctrine declared in tbe Jensen Case is, in my judgment, a sound and wholesome one. Tbe instruction (No. 15) given in this case, .in view of tbe peculiar facts and circum- . stances, was equivalent to a directed verdict for tbe defendant. The conclusion arrived at in tbe prevailing opinion on this point, I think, is clearly at variance with, and antagnostic to, tbe rule announced in the Jensen Case.
I am therefore of tbe opinion that tbe cause should be reversed, with directions to the lower court to grant a hew trial, and hence dissent.